Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention including a manufacturing method of a rotor:
in regard to claim 9, with the limitations of inserting a permanent magnet in the magnet insertion hole; curing a resin provided between an inner surface of the magnet insertion hole and an outer surface of the permanent magnet while pressure is applied to the rotor core in the axial direction, after the permanent magnet is inserted in the magnet insertion hole, and thereby integrating all of the plurality of electromagnetic steel plates and fixing all of the plurality of electromagnetic steel plates to the permanent magnet; and welding the electromagnetic steel plates along the axial direction after curing the resin, wherein the welding includes a welding of the plurality of electromagnetic steel plates in the rotor core continuously over a partial area of the rotor core in the axial direction;
in regard to claim 33, with the limitations of inserting a permanent magnet in the magnet insertion hole; curing a resin provided between an inner surface of the magnet insertion hole and an outer surface of the permanent magnet while pressure is applied to the rotor core in the axial direction, after the permanent magnet is inserted in the magnet insertion hole, and thereby integrating all of the plurality of electromagnetic steel fixing all of the plurality of electromagnetic steel plates to the permanent magnet; and welding the electromagnetic steel plates along the axial direction after curing the resin, wherein the welding includes a welding of the plurality of electromagnetic steel plates in the rotor core continuously over an entire area of the rotor core in the axial direction.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on M-F: 8AM-4PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
April 19, 2021